

EXECUTION VERSION


SALES AGENCY AGREEMENT


THIS AGREEMENT, dated as of September 27, 2010, by and between deltathree, Inc.,
a Delaware corporation (“Inc.”), DME Solutions, Inc., a New York corporation
(“DME”), and Delta Three Israel, Ltd., an Israeli corporation (“Delta Three
Israel”) (Inc., DME and Delta Three Israel are collectively referred to herein
as “deltathree”), and LKN Communications, Inc., doing business as ACN, Inc.
(“ACN”), a Michigan corporation.


EXPLANATORY STATEMENT


deltathree is a company that markets and sells telecommunications services
throughout the world.  LKN is the holding company for a group of companies that
together are a leading global network marketing company with relationships with
hundreds of thousands of independent sales representatives.  ACN has over the
years marketed and sold telecommunications services in various geographic areas,
both under its own brand and as a sales agent.


Inc. and ACN wish to deploy ACN’s sales and marketing experience and expertise
in order to build Inc.’s business, and to that end, have agreed that they will
enter into a definitive agreement for ACN to act as a master agent, and for
ACN’s network of independent sales representatives (the “Representatives”) to
act as limited agents for Inc. to sell Inc.’s application download and callback
voice termination mobile application services (the “Mobile Applications”) to
retail residential and commercial consumers.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration set forth herein, the sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:


1. Defined Terms. The following terms used herein shall have the meaning
ascribed to them below:


“ACN Commission” shall have the meaning ascribed to such term in Section 6(a).


“ACN Costs” shall mean the total of the (i) Commissions to be paid by ACN,
estimated to be equal to 9.5% of Revenues and subject to adjustment as set forth
in Section 6(b) below, and (ii) costs incurred by ACN in providing the call
center and services to be provided under Section 4(b) below, estimated to be
equal to 2.0% of Revenues and subject to adjustment as set forth in Section 6(b)
below.


“ACN Indemnified Person” shall have the meaning ascribed to such term in Section
11(b).


“ACN Customers” shall mean those customers whose orders are entered into the
Online Portal by ACN, or the Representatives, or their customers under this
Agreement, whose orders are accepted by Inc.

 

--------------------------------------------------------------------------------

 

“Agency Period” shall have the meaning ascribed to such term in Section 3(a).


“Business” shall have the meaning given to it in Section 2(a), below.


“Commissions” shall mean the compensation that ACN pays to the Representatives
for producing ACN Customers.


“deltathree Costs” shall mean the total of the (i) network costs, estimated to
be equal to 2.5% of Revenues and subject to adjustment as set forth in Section
6(b) below, (ii) termination costs, as calculated by deltathree on a monthly
basis,  and (iii) credit card service and credit card vendor costs incurred by
deltathree in providing the service hereunder to the ACN Customers, estimated to
be equal to 3.5% of Revenues and subject to adjustment as set forth in Section
6(b) below.


“Gross Margin” shall mean the difference between Revenue minus (i) the
deltathree Costs and (ii) the ACN Costs.


“Inc. Indemnified Person” shall have the meaning ascribed to such term in
Section 11(a).


“Initial Agency Period” shall have the meaning ascribed to such term in Section
3(a).


“Insolvency Event” shall mean that Inc., DME or Delta Three Israel:


(a) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law for the relief
of, or relating to, debtors, now or hereafter in effect;


(b)  applies for or consents to the appointment of a custodian, receiver,
trustee, sequestrator, conservator or similar official for Inc., DME or Delta
Three Israel or for a substantial part of their assets;


(c)   makes a general assignment for the benefit of creditors;


(d)  becomes unable to, or admits in writing its inability to, pay its debts
generally as they come due;


(e)   takes any action in furtherance of any of the foregoing; or


(f)  has filed against them an involuntary petition, which petition is not
dismissed or discharged within 60 days of its filing, under any bankruptcy
statute now or hereafter in effect, of custodian, receiver, trustee,
sequestrator, conservator, assignee for the benefit of creditors or other
similar official is appointed to take possession, custody or control of the
property of Inc., DME or Delta Three Israel.

 
Page 2 of 16

--------------------------------------------------------------------------------

 

“Mobile Applications” shall have the meaning ascribed to such term in the
Explanatory Statement


“Online Portal” shall mean the web-based order entry portal created by Inc.
pursuant to Section 5(i).


“Representatives” shall have the meaning ascribed to such term in the
Explanatory Statement.


“Revenues” shall mean the total revenue from ACN Customers in connection with
deltathree providing the services hereunder recognized by deltathree for
financial reporting purposes under generally accepted accounting principles.


“Standards” shall have the meaning ascribed to such term in Section 2(a).


 “Termination Date” shall have the meaning given to it in Section 3(b).
 
2. Sales Agency.


(a) During the Agency Period, ACN shall provide, or cause to be provided, to
Inc. ACN’s network of Representatives to act as limited agents for Inc. to sell
Mobile Applications on behalf of and for the benefit of Inc. ACN shall use its
commercially reasonable efforts to cause the Representatives: (i) to sell Mobile
Applications and otherwise promote Inc.’s mobile application business (the
“Business”), and (ii) to act as agents for the sale of Mobile Applications, for
and on behalf of Inc. Inc. shall have the right to cause ACN to direct the
Representatives with respect to sales of Mobile Applications, customer service
and regulatory matters in accordance with Inc.'s licenses or certificates, the
statutes, rules, regulations, or policies of the applicable jurisdictions in
which Inc. has authorized ACN and the Representatives to conduct customer
acquisition activities (the “Standards”), but in no event shall it have the
right to cause ACN to take any actions (or inaction) with respect to management
and oversight of, or the Commissions or other fees paid or payable to, the
Representatives.


(b) ACN shall be responsible for directing the Representatives to adhere to the
Standards in selling the Mobile Applications and otherwise in connection with
the performance of any obligations of ACN under this Agreement. Neither ACN nor
the Representatives shall have the power or authority to act as attorney-in-fact
of Inc. or bind Inc. in any way without the prior written consent of Inc. All
customers acquired by the Representatives shall be subject to acceptance by Inc.


(c) ACN's and the Representatives’ agency on behalf of Inc. shall be limited to
the following acts: (i) solicitation of customers, (ii) the offering of Inc.'s
Mobile Applications as set forth in Inc.’s marketing materials, applications,
and sales agreements, and/or (iii) recommending Inc.'s Mobile Applications to
retail customers.

 
Page 3 of 16

--------------------------------------------------------------------------------

 

(d) ACN's and the Representatives' limited agency shall not include (i) the
negotiation of prices or rates, terms or conditions of service for Inc.'s Mobile
Applications, (ii) taking title to Mobile Applications, (iii) arranging for the
purchase, transportation, scheduling or delivery of Mobile Applications, or (iv)
execution of contracts or agreements on behalf of Inc.


(e) Inc. shall have the right to cause ACN to take appropriate actions with
respect to the conduct of a Representative in order to comply with a notice or
inquiry of any applicable Governmental Authority by providing at least 5 days'
prior written notice (or such lesser period of notice as may be required by such
Governmental Authority) to ACN specifying the applicable remedial or corrective
actions required by the Governmental Authority.


(f) ACN shall provide Inc. with true and complete copies of all independent
representative form agreements and updates thereto from time to time, upon
Inc.’s request for same.


(g) In performing this Agreement, ACN agrees to (i)(A) not take any actions that
it knows would be harmful in any material respect to the Business of Inc., (B)
use its commercially reasonable efforts to promote the Business, and (C) comply
with all applicable telecommunications, federal, provincial and local laws, the
Standards, and Inc.'s policies and procedures established in accordance with
Section 5(a) hereof as in effect from time to time, and (ii) recognizing that
ACN’s legal relationship with the Representatives is that of independent
contractor, use its commercially reasonable efforts to cause the Representatives
to do (or not to do, as applicable) the same.


3. Agency Period; Termination; Wind Down Phase.


(a) This Agreement is effective as of the date hereof and shall continue for a
period of two (2) years (the “Initial Agency Period”) or until earlier
terminated as provided herein. Upon the expiration of the Initial Agency Period,
this Agreement shall automatically renew on a year-to-year basis unless
terminated by either Inc. or ACN by the giving of written notice of termination
to the other party hereto at least three (3) months prior to the expiration of
the Initial Agency Period, or any successive term, as the case may be. The
Initial Agency Period and any successive term(s) shall be together referred to
herein as the “Agency Period.”


(b) This Agreement may be terminated at any time prior to the expiration of the
Agency Period or any successive term, as the case may be, by any of the
following:


(i)           by mutual written agreement of the parties;


(ii)          by either party upon the occurrence of a material breach by the
other party that remains uncured for a period of thirty (30) days after the
breaching party receives written notice describing the breach in reasonable
detail from the non-breaching party; or

 
Page 4 of 16

--------------------------------------------------------------------------------

 

(iii)         by the giving of proper notice as set forth in Section 3(a),
above.


In all cases of notice given to terminate under this Section 3(b), the party
giving notice shall specify the date on which this Agreement shall terminate
(the “Termination Date”).


(c) In the case of termination other than as provided in Section 3(b)(ii),
notwithstanding any other provision of this Agreement, any such termination
shall be without liability to either party, and shall be managed in compliance
with the provisions of Section 3(d), below. Any termination as provided in
Section 3(b)(ii) shall be without prejudice to the non-breaching party's right
to seek damages for such breach.


(d) Upon termination of this Agreement, this Agreement will enter a wind down
phase in which the parties will cooperate to achieve an orderly and gradual
cessation (in whatever Agency Period remains) of the Representatives’ marketing
and making sales of the Mobile Applications, including the joint and mutually
agreeable development of the messaging of such event to the Representatives, and
the management of their expectations regarding receiving the Commissions, which
will remain ACN’s obligation to remit. ACN will cause the Representatives to
cease marketing and selling the Mobile Applications on the Termination Date, but
Inc. agrees that it will continue to accept, process, provision and make ACN
Commission payments to ACN, and continue customary .xml file reporting, on all
orders entered through the Online Portal up through and including the
Termination Date.  After the Termination Date, Inc. will continue to pay to ACN
the ACN Commission payments under Section 6 of this Agreement, and provide the
customary .xml file required by Section 5(e), below, for as long as ACN
Customers continue to purchase the Mobile Applications, and this Agreement will
continue in effect as to the remaining ‘tail’ of these ACN Customers’ usage,
until there remain no ACN Customers using Mobile Applications.


(e) Inc. agrees that during the time this Agreement remains in effect, including
the time during any wind down period and/or after the Termination Date while
there remain active ACN Customers, regardless of what Mobile Application they
consume, regardless of who sold such Mobile Application to them, Inc. will pay
to ACN the ACN Commission payments and, if applicable by circumstances, the
Commissions ramp down on their aggregate usage, and will continue to provide the
customary .xml file required by Section 5(e).  Inc. will not actively seek to
cause ACN Customers to change the Mobile Applications they purchase (with
‘upselling’ to additional Mobile Applications being permitted, but ACN
Commission and Commission ramp down payments, if applicable by circumstances,
being due thereon), will not change the account numbers or other unique
identifier developed inside of Inc.’s systems to identify customers as ACN
Customers, or otherwise attempt to disguise or cull out of the ranks of ACN
Customers any faster than they would otherwise out of normal customer-initiated
attrition.

 
Page 5 of 16

--------------------------------------------------------------------------------

 

4. Duties of ACN. ACN will use its commercially reasonable efforts to cause the
Representatives to sell standard offer contracts of the Business as approved by
Inc. to pre-approved customer credit classes; and will perform the following
functions:


(a) ACN will process, reconcile, and make payments to Representatives of
Commissions out of ACN’s Commission;


(b) ACN will maintain, in accordance with its customary practice, a call center
facility with an adequate number of trained CSRs available to answer inbound
calls from the Representatives (i) relating to Commissions and other
Representative issues and (ii) to provide Tier 1 and Tier 2 support to answer
technical questions relating to the Mobile Applications;


(c) ACN will give Inc. access to ACN's Representative training events and
gatherings at which ACN's other training and product/service familiarization is
scheduled to occur, as Inc. and ACN may mutually agree, so that Inc. may assist
ACN in training the Representatives about the Mobile Applications, on Inc.’s
processes and procedures to sell the Mobile Applications, and in showcasing the
Mobile Applications to the Representatives;


(d) ACN and Inc. will from time to time develop together, and Inc. will provide
to the Representatives, material for presentation through ACN's website area(s)
serving the Representatives, including potential links to Inc.'s website
area(s), designed to inform the Representatives about Mobile Applications
available for Representatives to sell;


(e) ACN will use its commercially reasonable efforts to promote the agency
relationship created hereunder to the Representatives;


(f) ACN will designate an individual to be the primary interface between ACN and
Inc. on all issues relating to this Agreement, including understanding the
Mobile Applications, answering mobile applications sales questions and generally
assisting with the relationship between the two organizations (ACN and Inc.)
with respect to activities under this Agreement;


(g) ACN and Inc. will together prepare a training package suitable for ACN to
use in educating the Representatives on the Mobile Applications so as to enable
them to represent Inc. well; and


(h) ACN will obtain and maintain any licenses or certificates required to
perform its obligations under this Agreement.


5. Duties of Inc. Inc. shall provide Mobile Applications for the Representatives
to sell in accordance with the following terms:


(a) Inc. shall determine all Mobile Applications, their terms of service, as
well as establish the policies and procedures for the Representatives to sell
the Mobile Applications, with all of the foregoing being subject to ACN’s input
and suggestions;

 
Page 6 of 16

--------------------------------------------------------------------------------

 

(b) Inc. shall, together with ACN, price the Mobile Applications for retail sale
competitively and keep same current;


(c) Inc. shall undertake, be responsible for, and bear all risk on, all business
functions relating to ACN Customers, including, but not limited to, order entry,
provisioning, billing, collections;


(d) Inc. shall assist ACN in preparing a training package suitable for ACN to
use in educating the Representatives on the Mobile Applications so as to enable
them to represent Inc. well;


(e) Inc. shall provide ACN with an .xml electronic file of ACN Customer activity
and status, including disconnects, no less frequently than once daily, in
a  reasonably satisfactory to ACN and designed by ACN and Inc. together to allow
ACN access to the information it needs to calculate and verify properly the
Commissions, and administer its programs with the Representative, which file
will remain extant and accessible even after an ACN Customer’s contract
termination and for as long as there remain active ACN Customers;


(f) Inc. shall be entitled to provide training for Representatives at such times
as may be reasonably acceptable to ACN at ACN's Representative training events
and gatherings at which ACN's other training and product/service familiarization
is scheduled to occur;


(g) Inc. shall provide all product literature, contractual forms, and any other
materials needed for the Representatives (including web-based information) to be
able to market and sell the Mobile Applications;


(h) Inc. will designate an individual to be the primary interface between ACN
and Inc. on all issues relating to this Agreement, including understanding the
Mobile Applications, answering mobile application questions and generally
assisting with the relationship between the two organizations (ACN and Inc.)
with respect to activities under this Agreement;


(i) Inc. will design, provide and host a mutually agreeable co-branded online
order entry portal that the Representatives and their customers will use to
place customer orders for acceptance by Inc., which orders shall bear some
unique identifier inside of Inc.’s systems as ACN-sourced as well as the unique
identifier or team identification number inside ACN’s systems of the
Representative submitting or responsible for such order;


(j) Inc. will design, to the mutual satisfaction of Inc. and ACN, a ‘Commission
Report’ that details the information called for by Section 6(a), below;

 
Page 7 of 16

--------------------------------------------------------------------------------

 

(k) Inc. will maintain an adequate number of trained Network Operation Center
representatives for the purpose of providing Tier 3 and Tier 4 support to ACN’s
CSRs to call to obtain answers to technical questions relating to the Mobile
Applications;


(l) Inc. will promptly use its best efforts to supply the Mobile Applications to
the ACN Customers;


(m) Inc. will use its best efforts to cause its Mobile Applications to be
available for sale on or before October 1, 2010; and


(n) Inc. will comply with all applicable telecommunications, federal, state and
local laws necessary to satisfy the purposes of this Agreement.


6. ACN’s Commission.


(a)  Inc. and ACN shall agree upon a retail price at which Mobile Applications
will be offered by ACN to potential ACN Customers (the “Retail Price”).  The
parties shall meet on a regular basis to determine whether the Retail Price of
any particular Mobile Application(s) is/are appropriate for market conditions
and may mutually agree to increase or decrease (i) the Retail Price for any
product(s) and/or (ii) the ACN Commission set forth below.


Inc. shall pay to ACN as consideration for ACN’s performance of its duties and
obligations under this Agreement an amount of money equal to fifty percent (50%)
of the Gross Margin (the “ACN Commission”). At the conclusion of each calendar
month, Inc. shall calculate the ACN Commission and pay to ACN by wire transfer,
on or before the 15th day of the end of such month, an amount of money equal to
the ACN Commission.  Additionally, Inc. warrants that in the event that Inc.
offers another agent and/or business partner consideration whereby the aggregate
resulting gross margin paid to said agent and/or business partner exceeds that
which is paid to ACN under this provision that Inc. shall adjust the
consideration paid to ACN to equal that of the other agent and/or business
partner.


(b) Within thirty (30) days following the completion of each six-month period,
ACN shall calculate the ACN Costs and deltathree shall calculate the deltathree
Costs for the preceding six-month period and each of the parties shall forward
to the other party a report setting forth in reasonable detail such calculation.
In the event that any adjustment to the ACN Costs and/or the deltathree Costs
and, accordingly, the aggregate amount paid by deltathree to ACN for such
six-month period is required, deltathree shall include such adjustment in the
calculation of the monthly payment (or, if necessary, payments) it is required
to make to ACN immediately following the completion of such calculation.  Such
revised calculation of the ACN Costs and/or the deltathree Costs (as applicable)
shall serve as the estimate of the ACN Costs and/or the deltathree Costs (as
applicable) for the following six-month period.

 
Page 8 of 16

--------------------------------------------------------------------------------

 

(c) All ACN Commission payments shall be made by Inc. directly to ACN. ACN shall
be solely liable for the payment of any and all compensation of whatever kind to
the Representatives. To the extent required, ACN shall, in accordance with its
normal and customary practice, issue an IRS Form 1099 or Revenue Canada Form T4A
to each of the Representatives with respect to any Commissions that any of the
Representatives are paid by ACN for the sale of Mobile Applications.


(d) If an ACN Customer disputes the validity of a contract, Inc. shall continue
to pay any associated ACN Commission payments while that ACN Customer continues
to flow; provided, however, if the basis of the dispute relates to or is
connected with the conduct of ACN or its representatives in securing that ACN
Customer contract, then Inc. shall withhold any ACN Commission payments until
such time as it is determined that that ACN Customer Contract is valid.


7. Exclusivity.


(a) The parties  agree that, during the Agency Period, Inc. shall not appoint or
permit the following network marketing, multi-level marketing company or direct
selling company (other than Inc. itself) to market and sell Mobile Applications
on behalf of Inc. or any of its affiliates: Momentis; 5Linx; and Lightyear
Network Solutions.


(b) Subject to the foregoing restrictions in Section 7(a), above, nothing herein
or otherwise shall prevent ACN or Inc., as applicable, from pursing or entering
into any relationship of any nature or kind with any other supplier or vendor,
of whatever type of product or service.


8.   Audit Rights.


ACN shall have the right, at any time upon reasonable advance notice to Inc.,
and during customary business hours, to audit Inc.’s customer and sales revenue
accounting records and applicable transaction documents in order: (i) to verify
any report provided to ACN by Inc. in connection with this Agreement or (ii) to
verify any calculation, payment of, or proposed payment of, ACN Commission to
ACN, and Inc. shall have the right, at any time upon reasonable advance notice
to ACN, and during customary business hours, to audit ACN’s Commission and call
center accounting records and applicable transaction documents in order to
verify any report provided to Inc. by ACN in connection with this
Agreement.  Subject to any restrictions imposed by applicable law, ACN shall
also have the right to request customer detail records, and Inc. shall promptly
provide the same to ACN.  Neither party shall delay unduly or otherwise attempt
to frustrate the other party’s verification efforts.  All information provided
to a party by the other party, whether under this Section 8 or otherwise under
this Agreement, shall be prepared with full transparency by the providing party,
and shall be full, complete, truthful and not misleading when delivered to the
receiving party.  Each of the party’s rights under this section shall continue
and remain in effect until there are no longer any active ACN Customers.

 
Page 9 of 16

--------------------------------------------------------------------------------

 

ACN acknowledges that certain of the information that Inc. may provide in
respect of ACN’s audit rights may contain personal information of the ACN
Customers and ACN agrees to use its reasonable commercial efforts to protect and
maintain the confidentiality of such information, not to disclose the
information to any third parties and use such information for the sole and
limited purpose of the verifications set out in (i) through (iii) above; and in
any event, ACN agrees to treat such confidential information with the same care
that it treats the information of its own, non-Inc. related customers similar
information.


9.  Representations and Warranties.


Each of the parties hereto represents and warrants to the other that:


(a) it is duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and has the requisite power and authority
to execute, deliver, and perform this Agreement;


(b) this Agreement, once executed, will constitute a valid and binding agreement
of each party, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
in general, and subject to general principles of equity;


(c) this Agreement has been duly authorized by all necessary action on the part
of each party;


(d) it possesses all licenses, certificates, permits or other similar
permissions necessary to perform its obligations under this Agreement; and


(e) neither the execution and delivery of this Agreement, nor each of the
parties’ performance hereunder, will violate any injunction, judgment, order,
decree, ruling charge, government restriction, rule or law, nor will they
conflict with, result in a material breach of, constitute a default under, or
cause or create any acceleration, cancellation, or modification of any other
agreement or arrangement to which each party is a party.


10. Confidential Information.


The parties agree that the provisions of the Nondisclosure Agreement between the
parties dated as of September 2, 2010, shall be deemed to be in full force and
effect and shall be deemed incorporated herein, and each of the parties shall
act in accordance with the terms and conditions thereof.

 
Page 10 of 16

--------------------------------------------------------------------------------

 

11. Indemnification.


(a) ACN hereby agrees to indemnify and hold Inc. and its directors, officers,
employees, stockholders, affiliates and agents (each, an “Inc. Indemnified
Person”) harmless from and against all damages which any Inc. Indemnified Person
may sustain, incur or assume as a result of any allegation, claim, civil or
criminal action, proceeding, charge or prosecution which may be alleged, made,
instituted or maintained against any Inc. Indemnified Person arising out of,
resulting from or based upon (i) any breach by ACN of any of its
representations, warranties, covenants or agreements contained in this
Agreement, or (ii) any claim asserted or threatened to be asserted by any third
party in connection with ACN, its affiliates or the Representatives, selling the
Mobile Applications or serving or having served pursuant to this Agreement;
provided, however, ACN shall not be liable to indemnify and hold any Inc.
Indemnified Person harmless from any such damages to the extent it is the result
of the gross negligence, bad faith, willful misconduct or criminal conduct of,
or the breach of this Agreement by, the party seeking indemnification hereunder.


(b) Inc. hereby agrees to indemnify and hold ACN and its directors, officers,
employees, stockholders, affiliates and agents (each, an “ACN Indemnified
Person” and collectively, the “ACN Indemnified Persons”) harmless from and
against all damages which any ACN Indemnified Person may sustain, incur or
assume as a result of any allegation, claim, civil or criminal action,
proceeding, charge or prosecution which may be alleged, made, instituted or
maintained against any ACN arising out of, resulting from or based upon (i) any
breach by Inc. of any of its representations, warranties, covenants or
agreements contained in this Agreement, or (ii) any claim asserted or threatened
to be asserted by any third party in connection with Inc.'s obligations pursuant
to this Agreement, in each case solely to the extent that any such damages is
the direct result of the gross negligence, bad faith, willful misconduct or
criminal conduct with respect to any training, sales materials, literature,
forms or documents provided by Inc. for use by the Representatives of, or the
breach of this Agreement by, any of the Inc. Indemnified Persons.


(c) Inc. acknowledges that the Representatives are third party beneficiaries of
this Agreement, and that ACN is permitted to bring any claim under this
Agreement that may arise on their behalf.


12. Independent Contractors. The parties acknowledge that they are entering into
this Agreement as independent contractors and that this Agreement shall not
create nor be construed to create a relationship of joint venturers,
co-partners, employer and employee, master and servant or any similar
relationship among the parties.


13. Expenses. Except as otherwise provided for herein, each party will pay its
own expenses in connection with this Agreement and the completion of the
transactions contemplated hereby.


14. Expenses Related to Audit Rights. Wherever either party has an audit right,
the party exercising its audit right shall be entitled to reimbursement of its
reasonable and customary expenses associated with such audit from the other
party in the event such audit results in a determination that there was a
material inaccuracy adverse to the party conducting the audit. Further, the
party being audited shall be entitled to reimbursement of its reasonable and
customary expenses associated with supporting such audit from the party
conducting the audit in the event such audit results in a determination that the
subject matter audited was materially accurate. Any inaccuracies determined by
any such audit shall be corrected in the favor of the party to whom the
inaccuracy was adverse.

 
Page 11 of 16

--------------------------------------------------------------------------------

 

15. Force Majeure. In the event that war, fire, explosion, flood, accident,
strike, riot, act of governmental authority, act of terrorism, act of God or
other contingency beyond the reasonable control of either party causes cessation
or interruption of that party’s or the Representatives' performance hereunder,
performance shall be temporarily excused for the period of the disability,
without liability, provided that the party seeking excuse shall promptly, after
it has actual knowledge of the beginning of any excusable delay, notify the
other party of such delay, the reason therefore, and the probable duration and
consequence thereof.  The party seeking excuse shall use its reasonable
commercial efforts to resume performance of its obligations hereunder with the
least possible delay.


16. Contractual Nature of Obligations.  ACN acknowledges that its rights to ACN
Commission payments are contractual in nature, are not traditional security
interests and do not specifically attach to or encumber any assets of Inc., DME
or Delta Three Israel, including, without limitation, to the ACN Customer
contracts. ACN agrees that it will not assert or attempt to assert these rights
via any UCC-1 or similar filings.


17.  Insolvency of Inc.  In the event that an Insolvency Event occurs, Inc.
acknowledges that ACN is a general unsecured creditor of Inc., and agrees that,
in consideration for ACN having acknowledged herein that its rights to ACN
Commission payments is unsecured and not attached to any specific assets, Inc.
will use its best efforts to protect ACN’s twin rights to the fullest extent
possible in both the case where the Insolvency Event is instigated by Inc. or is
suffered by Inc. at the hands of any third party.  Examples of the best efforts
that Inc. could use in this instance would include, but not be limited to,
obtaining protection for payments to ACN in any negotiations with other or
secured creditors or debtor-in-possession or other post-filing lenders, placing
this Agreement high upon the list of contracts to be assumed in any
reorganization proceeding offering that option, or otherwise acting to preserve
both the relationship created by this Agreement, the payments to ACN hereunder
and the ability for ACN to realize the value and equity that its efforts
hereunder have created.  Inc. specifically agrees that ACN shall have the right
to intervene in any Insolvency Event proceeding to that same end.


18.  Miscellaneous.


(a) Entire Agreement; Amendment; Waiver. This Agreement contains the entire
understanding of the parties as to the subject matter hereof and fully
supersedes all prior agreements and understandings between the parties as to
such subject matter. This Agreement may not be amended, supplemented, canceled
or discharged, except by a written instrument executed by the party as to whom
enforcement is sought. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof. No waiver
of any breach of this Agreement shall be deemed to be a waiver of any preceding
or succeeding breach of this Agreement.

 
Page 12 of 16

--------------------------------------------------------------------------------

 

(b) Severability. The parties acknowledge that the terms of this Agreement are
fair and reasonable at the date signed by them. However, in light of the
possibility of a change of conditions or differing interpretations by a court of
what is fair and reasonable, the parties stipulate as follows: if any one or
more of the terms, provisions, covenants or restrictions of this Agreement shall
be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; further, if any one or more of
the terms, provisions, covenants, and restrictions contained in this Agreement
shall for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
maximum extent compatible with then applicable law.


(c) Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and mailed in the United States
enclosed in a registered or certified post-paid envelope, return receipt
requested, or delivered by overnight courier service, and addressed to the
addresses of the respective parties as set forth below, or to such changed
addresses as such parties may fix by notice in accordance therewith:


To Inc.:


deltathree, Inc.
224 West 35th Street
New York, N.Y. 10001
Attn: Chief Executive Officer
Attn: General Counsel


To ACN:


ACN, Inc.
1000 Progress Place
Concord, NC  28025  USA
Attn: Vice President – Business Development
Attn: General Counsel


(d) Successors and Assigns. Neither party may assign this Agreement without the
prior written consent of the other party; however, either party may assign this
Agreement to any affiliate without such consent.  Any attempt to assign this
Agreement not in conformance with the foregoing sentence shall be void.  This
Agreement shall be binding upon and inure to the benefit of Inc. and its
successors and assigns and upon and to the benefit of ACN and its successors and
assigns.

 
Page 13 of 16

--------------------------------------------------------------------------------

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.  In the event that any dispute shall have issues
needing resolution that arise out of the formation of an ACN Customer Contract,
then the laws of the province in which the ACN Customer resides may be applied
by the arbitrator, in his sole discretion, solely to answer questions regarding
the validity of that ACN Customer Contract, but all other issues shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to principles of conflict of laws.


(f) Arbitration. Any claim, controversy or dispute between the parties shall be
resolved by binding arbitration of the issue in accordance with the following
procedures:


(i)           Either party may request arbitration by giving the other involved
party written notice, which notice shall describe, in reasonable detail, the
nature of the dispute, controversy or claim. The arbitration shall be governed
by the rules of the American Arbitration Association (“AAA”) and held in New
York City, N.Y. or other mutually agreed upon location.


(ii)          If both parties agree to an arbitrator within 30 days after a
request for arbitration is made hereunder, that arbitrator shall be selected to
hear the dispute in accordance with AAA rules. If the parties are not able to
agree upon an arbitrator within such 30 day period, then that party who
requested arbitration may request that the AAA select an arbitrator who has
business experience in the sales industry and the selected arbitrator shall hear
the dispute in accordance with AAA rules.


(iii)         Each of the parties shall bear its own fees, costs and expenses of
the arbitration and its own legal expenses, attorneys' fees and costs of all
experts and witnesses; provided, however, that if the claim of either party is
upheld by the arbitrator in all material respects, the arbitrator may apportion
between the parties as the arbitrator may deem equitable the costs incurred by
the prevailing party. The fees and expenses of the arbitration procedures,
including the fees of the arbitrator, will be shared equally by the parties.


(iv)         Any award rendered pursuant to an arbitration proceeding shall be
final, conclusive, non-appealable and binding upon the parties, and any judgment
thereon may be entered and enforced in any court of competent jurisdiction


(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement,


(h) Further Assurances. Each party agrees at any time, and from time to time, to
execute, acknowledge, deliver and perform, and/or cause to be executed,
acknowledged, delivered and performed, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.

 
Page 14 of 16

--------------------------------------------------------------------------------

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all such counterparts shall
constitute one and the same instrument.


(j) Survival.  The provisions of Sections 3(d), 3(e), 4(b), 4(h), 5(c), 5(e),
5(k), 5(n), 5(d), 8, 10, 11 and 18 shall survive the termination of this
Agreement for as long as there are active ACN Customers.


[signatures on next page]

 
Page 15 of 16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.


DELTATHREE, INC.
     
By: 
/s/ Effi Baruch
 
Name: Effi Baruch
 
Title: Interim CEO and President
     
DME SOLUTIONS, INC.
     
By:
/s/ Effi Baruch
 
Name: Effi Baruch
 
Title: CEO and President
     
DELTA THREE ISRAEL, LTD.
     
By:
/s/ Effi Baruch
 
Name: Effi Baruch
 
Title: Interim CEO and President
     
LKN COMMUNICATIONS, INC.
 
d/b/a ACN, Inc.
     
By:
/s/ Robert Stevanovski
 
Name: Robert Stevanovski
 
Title: Chairman
 

 
 
Page 16 of 16

--------------------------------------------------------------------------------

 
 